EXHIBIT 10.1 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Texas AmBioMed, LLC - Distributor Agreement DISTRIBUTOR NAME: Fuse Medical, LLC PRINCIPAL CONTACT: Jonathan Brown ADDRESS:PO Box 101782 Ft. Worth TX 76185 PHONE: 419.351.0444 FAX: 469.519.0549 E-MAIL:jbrown@fusemedical.com This Distributor Agreement (“Agreement”), effective as of the 2nd day of August 2012 (the “Effective Date”), is entered into by and between Texas AmBioMed, LLC, a Texas limited liability corporation having offices at 1565 N. Central Expressway, Suite 200, Richardson, TX 75080, U.S.A. (“AMBIOMED”), and Fuse Medical, a Delaware limited liability company having an address of PO Box 101782, Fort Worth, TX 76185 (“Distributor”). BACKGROUND A.Distributor desires to distribute AMBIOMED Products (as defined below and included in ExhibitA) in the Territory on the terms and conditions set forth below. B.AMBIOMED desires to appoint Distributor as a distributor of Products in the Territory on the terms and conditions below. 1.DEFINITIONS 1.1.“Customers” shall mean end-user customers for the Products solicited by Distributor within the Territory. 1.2.“Product” or “Products” shall mean AMBIOMED-labeled products listed on ExhibitA attached hereto. Changes to ExhibitA are subject to mutual agreement between the Parties. AMBIOMED is authorized to include subsequent generations and/or developments of Products without Distributor’s approval, provided that the prices remain unchanged. AMBIOMED will provide written notice to Distributor if any such subsequent generations and/or developments of Products are made. 1.3.“Territory” shall mean Global. 2.APPOINTMENT 2.1.Grant. AMBIOMED hereby appoints Distributor, and Distributor hereby accepts the appointment, as AMBIOMED’s non-exclusive party authorized to purchase Products from AMBIOMED for resale and distribution in the Territory and for the indications specified in ExhibitA, provided that Distributor shall not actively market Products elsewhere than in the Territory or for indications other than as specified in ExhibitA. Notwithstanding the foregoing, Distributor shall not market or sell Products to the U.S. Department of Veterans Affairs or U.S. Department of Defense except as a sub-distributor to the distributor designated by AMBIOMED to distribute Product to such government units without reaching mutual agreement between AMBIOMED and Distributor. 2.2.No Other Rights. Except as expressly provided herein, no right, title or interest is granted by AMBIOMED to Distributor. 2.3.No Conflicts. There shall be no conflicts with any competing products associated with this agreement. 3.OBLIGATIONS OF DISTRIBUTOR 3.1.Diligence. Distributor shall diligently promote the marketing and sales of the Products in the Territory. Except as expressly set forth herein, Distributor shall be solely responsible for all costs and expenses related to the advertising, marketing, promotion, exhibition at conferences and distribution of the Products and for performing its obligations. Distributor shall also be responsible for proctoring cases to provide necessary procedural guidance to physicians during their first experiences with the Product. Distributor shall refrain from making any representations or warranties in respect of the Products, except; (i)those representations and warranties authorized in writing by AMBIOMED, in the form of brochures, memoranda, press releases, advertisements, specification sheets or correspondence prepared by or approved by AMBIOMED in accordance with the terms hereof, and (ii)verbal technical assistance that Distributor received from AMBIOMED and that was subsequently confirmed in writing by Distributor. 3.2.Minimum Purchase Requirement. Distributor agrees to purchase the quantities of Product according to the time schedule detailed in ExhibitC hereto during the term of the Agreement (“Minimum Purchases”). If, at the end of any period, where a period is defined as every six (6) month increment beginning with the Effective Date of this Agreement of August 2nd, 2012 and referred to in Section B and Section C of ExhibitC, Distributor has not, for any reason, purchased the corresponding Minimum Purchases, such failure shall be deemed a material breach of this Agreement under Section 16 below. 3.3.Reports. Distributor shall report to AMBIOMED, within thirty (30) days after the end of each calendar quarter, on the Distributor Sales Report Form contained in ExhibitB hereto. 3.4.Training. Distributor will attend, at its own expense, all sales meetings, training sessions, seminars, trade shows and the like for which AMBIOMED reasonably request attendance by Distributor. AmBioMed Distribution Agreement-(non-exclusive) 01.04.2012
